Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.993 Filed 11/23/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JACQUELINE SHAREE LEWIS,
                                              Case No. 2:18-cv-12801
             Petitioner,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

SHAWN BREWER,

             Respondent.
                                     /

                     OPINION AND ORDER DENYING
                 PETITION FOR WRIT OF HABEAS CORPUS
            [1], DENYING CERTIFICATE OF APPEALABILITY,
         AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

      Petitioner Jacqueline Sharee Lewis petitioned the Court for a writ of habeas

corpus. ECF 1. Petitioner challenged her convictions for voluntary manslaughter, in

violation of Mich. Comp. Laws § 750.321, two counts of assault with intent to do great

bodily harm less than murder, in violation of Mich. Comp. Laws § 750.84, and

possession of a firearm during the commission of a felony, in violation of Mich. Comp.

Laws § 750.227b. See id. Petitioner raised a prosecutorial misconduct claim. ECF 1,

PgID 12–14. For the reasons set forth below, the Court will deny the habeas petition.

The Court will also deny a certificate of appealability and leave to proceed in forma

pauperis on appeal.

                                  BACKGROUND

      Petitioner's convictions arose from the fatal shooting of her husband and the

non-fatal shooting of her daughter. See People v. Lewis, No. 332424, 2017 WL




                                          1
    Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.994 Filed 11/23/20 Page 2 of 8




4077973, at *1 (Mich. Ct. App. Sept. 14, 2017) (unpublished).1 Petitioner and her

husband had a history of domestic violence. Id. And one day, Petitioner confronted

her husband about an alleged extramarital affair. Id. The argument turned physical

and ended when Petitioner pulled a handgun out from the couch and fired two shots,

killing her husband and hitting her daughter in the leg. Id. Ultimately, a jury

convicted Petitioner of voluntary manslaughter, "two counts of assault with intent to

commit great bodily harm less than murder[,]" and "possession of a firearm during

the commission of a felony[.]" Id. She was then sentenced to prison. ECF 6-13, PgID

901, 903.

         Petitioner appealed as of right with the Michigan Court of Appeals and raised

the same prosecutorial misconduct claim presented on habeas review. Lewis, 2017

WL 4077973 at *1. The court of appeals denied relief and affirmed her convictions

and sentence. Id. at *1–2. Petitioner then unsuccessfully applied for leave to appeal

with the Michigan Supreme Court. People v. Lewis, 501 Mich. 984 (2018).

         After exhausting her state court remedies, Petitioner filed the present habeas

petition and alleged that the state court prosecutor repeatedly misstated law and

deprived her of her right to a fair trial. ECF 1, PgID 12–14. Respondent argued that

the claim should be denied because the prosecutorial misconduct claim is

procedurally defaulted and meritless. ECF 5.




1The Michigan Court of Appeals described the facts, which the Court presumes are
correct on habeas review. See 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410,
413 (6th Cir. 2009).


                                            2
 Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.995 Filed 11/23/20 Page 3 of 8




                                 LEGAL STANDARD

       The Court may only grant habeas relief to a state prisoner if a state court

adjudicated her claims on the merits and the state court adjudication was "contrary

to" or led to an "unreasonable application of" clearly established federal law. 28 U.S.C.

§ 2254(d)(1). "A state court's decision is 'contrary to' . . . clearly established law if it

'applies a rule that contradicts the governing law set forth in [Supreme Court cases]'

or if it 'confronts a set of facts that are materially indistinguishable from a decision

of [the Supreme] Court and nevertheless arrives at" a different result. Mitchell v.

Esparza, 540 U.S. 12, 15–16 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

405–06 (2000)).

       A state court unreasonably applies Supreme Court precedent only when its

application of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S.

510, 520–21 (2003) (internal citations omitted). A merely "incorrect or erroneous"

application is insufficient. Id. "A state court's determination that a claim lacks merit

precludes federal habeas relief so long as 'fairminded jurists could disagree' on the

correctness of the state court's decision." Harrington v. Richter, 562 U.S. 86, 101

(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 654 (2004)).

       A federal court reviews only whether a state court's decision follows clearly

established federal law as determined by the Supreme Court when the state court

renders its decision. Greene v. Fisher, 565 U.S. 34, 38 (2011). A state court need not

cite or be aware of Supreme Court cases, "so long as neither the reasoning nor the

result of the state-court decision contradicts them." Early v. Packer, 537 U.S. 3, 8




                                             3
 Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.996 Filed 11/23/20 Page 4 of 8




(2002). Decisions by lower federal courts "may be instructive in assessing the

reasonableness of a state court's resolution of an issue." Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)).

      Last, the Court presumes the accuracy of a state court's factual determinations

on federal habeas review. 28 U.S.C. § 2254(e)(1). A petitioner may rebut this

presumption with clear and convincing evidence. Warren v. Smith, 161 F.3d 358,

360–61 (6th Cir. 1998). Habeas review is also "limited to the record that was before

the state court[.]" Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                    DISCUSSION

I.    Prosecutorial Misconduct

      Petitioner asserts that she is entitled to habeas relief because of prosecutorial

misconduct. ECF 1, PgID 12–14. She asserts that the prosecutor repeatedly misstated

self-defense law by explaining that the jury must treat her as if she were a man and

hold her to the same standard as a man. Id. at 12. Petitioner argues that, in doing so,

the prosecutor misled the jury into thinking that it could not consider her relative

size and strength in evaluating her claim of self-defense. Id. at 13.

      But Respondent contends that the claim is barred by procedural default based

on the failure to object at trial and that it lacks merit. ECF 5, PgID 59–74. Because

procedural default ordinarily is not a jurisdictional matter, "federal courts are not

required to address a procedural-default issue before deciding against the petitioner

on the merits." Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

Singletary, 520 U.S. 518, 525 (1997)). It may be more economical for the habeas court


                                           4
 Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.997 Filed 11/23/20 Page 5 of 8




to simply review the merits of a petitioner's claims rather than to address

"complicated issues of state law." Lambrix, 520 U.S. at 525. Indeed, the Court finds

it more efficient to proceed directly to the merits of the claim.

      Prosecutors must "refrain from improper methods calculated to produce a

wrongful conviction." Berger v. United States, 295 U.S. 78, 88 (1935). To prevail on a

prosecutorial misconduct claim, a petitioner must show that the prosecutor's conduct

or remarks "so infected the trial with unfairness as to make the resulting conviction

a denial of due process." Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974); see also

Parker v. Matthews, 567 U.S. 37, 45 (2012) (confirming that Donnelly is the proper

standard).

      But the Michigan Court of Appeals already considered the claim on plain error

review and denied relief. The court explained that the prosecutor did not commit

misconduct because unlike Petitioner's assertions, the prosecutor did not argue "that

the jury must disregard [Petitioner's] relative size and weight compared to that of her

husband. The prosecutor's comments are more properly characterized as an appeal

to gender-neutrality in the proceeding—a call for the jury to decide the case on the

facts, rather than on any gender bias." Lewis, 2017 WL 4077973, at *2. The state

appellate court also found that "[n]owhere in the" self-defense statute, Mich. Comp.

Laws. § 780.872, or the self-defense jury instructions, M. Crim. JI 7.13, "is the jury

prompted to consider the genders of the parties involved when addressing the

question of self-defense." Lewis, 2017 WL 4077973, at *2. Moreover, no Michigan

precedent expressed "a lower standard for a woman to prove self-defense than a man."




                                            5
 Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.998 Filed 11/23/20 Page 6 of 8




Id. Finally, even if "the jury may have misunderstood the prosecutor's comments as

indicating that they could not consider the [Petitioner's] actual size and weight as

relative to her husband, the trial court properly instructed the jury to take the actors'

relative size and strength" into consideration when assessing self-defense. Id.

      The state court's decision is neither contrary to Supreme Court precedent nor

an unreasonable application of federal law or the facts. Simply put, a prosecutor may

not misstate the law. See, e.g., Caldwell v. Mississippi, 472 U.S. 320, 333–34 (1985).

But the prosecutor did not misstate the law. The prosecutor did not tell the jury to

disregard Petitioner's relative size and strength or any other factors relevant to her

claim of self-defense. Rather, the prosecutor merely urged the jury to consider

Petitioner's claim of self-defense without regard to her gender and not to make any

sympathetic decisions because she is a woman. See ECF 1, PgID 13 (setting forth the

prosecutor's disputed remarks); see also ECF 6-8, PgID 284, 343 (prosecutor's jury

voir dire comments asking if jurors could judge a man and a woman the same for the

self-defense standard); ECF 6-11, PgID 823–24, 829–30 (prosecutor's rebuttal

argument about a gender neutral consideration of the crime). The statements were

not inappropriate.

      Further, even if the jury could misinterpret the prosecutor's remarks, the trial

court properly instructed the jury that it must consider the law as given by the court

and disregard conflicting statements by counsel. The trial court also properly

instructed the jury on self-defense, including that the jury could consider the parties'

relative size and strength in evaluating the claim of self-defense. See ECF 6-11, PgID




                                           6
 Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.999 Filed 11/23/20 Page 7 of 8




832, 846–50 (relevant jury instructions). That said, the Court presumes that jurors

follow a trial court's instructions. See Penry v. Johnson, 532 U.S. 782, 799 (2001)

(citing Richardson v. Marsh, 481 U.S. 200, 211 (1987)); see also United States v.

Powell, 469 U.S. 57, 66 (1984) ("Jurors . . . take an oath to follow the law as charged,

and they are expected to follow it."). In short, Petitioner failed to show that the

prosecutor engaged in misconduct that rendered her trial fundamentally unfair.

      Last, Petitioner failed to show that any miscarriage of justice occurred. The

miscarriage of justice exception requires a showing that a constitutional violation

"probably resulted in the conviction of one who is actually innocent[.]" Murray v.

Carrier, 477 U.S. 478, 496 (1986). A credible claim of actual innocence requires a

petitioner to support the "allegations of constitutional error with new reliable

evidence" "that was not presented at trial." Schlup v. Delo, 513 U.S. 298, 324 (1995).

And "'actual innocence' means factual innocence, not mere legal insufficiency."

Bousley v. United States, 523 U.S. 614, 623 (1998). But Petitioner makes no such

showing. Her prosecutorial misconduct claim is therefore meritless and warrants no

habeas relief.

II.   Certificate of Appealability and In Forma Pauperis Status on Appeal

      To appeal the Court's decision, Petitioner must obtain a certificate of

appealability. To obtain a certificate of appealability, a petitioner must make "a

substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

Thus, Petitioner must show that reasonable jurists could debate whether the Court

should have resolved the petition in a different manner, or that the issues presented




                                           7
Case 2:18-cv-12801-SJM-EAS ECF No. 7, PageID.1000 Filed 11/23/20 Page 8 of 8




were adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529

U.S. 473, 483–84 (2000). Here, jurists of reason would not debate the Court's denial

of these claims. The Court will therefore deny a certificate of appealability.

      The Court will also deny Petitioner leave to appeal in forma pauperis because

Petitioner cannot take an appeal in good faith. See 28 U.S.C. § 1915(a)(3).

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Petitioner's petition for a writ of

habeas corpus [1] is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

appeal is DENIED.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: November 23, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 23, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           8
